Citation Nr: 1312383	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  08-31 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the residuals of a right knee injury, post-operative, with degenerative changes.

2.  Entitlement to a separate disability rating for right knee instability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to September 1990.  

In December 2007, the RO denied the Veteran's claim of entitlement to a rating in excess of 20 percent for his service-connected residuals of a right knee injury, post-operative, with degenerative changes.  The Veteran disagreed with that decision, and this appeal ensued.  

In August 2009, during the course of the appeal, the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.

In April 2010, the Board of Veterans' Appeals (Board) confirmed and continued the RO's December 2007 rating action.

In February 2011, pursuant to a joint motion by the Veteran and VA (the parties), the United States Court of Appeals for Veterans Claims (Court) vacated the Board's April 2010 decision and remanded the matter to the Board for compliance with the instructions in the joint motion.

In October 2011, the Board remanded the case for further development.  The Board directed the VA Appeals Management Center (AMC) in Washington, D.C. to notify, again, the Veteran of VA's duties to assist him in the development of his claim.  The Board also directed the AMC to ask the Veteran identify all sources of medical treatment (VA and non-VA) received since January 1, 2007, for his service-connected right knee disability.  Copies of the medical records from all sources, including VA records, not already in the claims folder, were to be requested.  With respect to any identified non-VA source, the AMC was to obtain the Veteran's signed authorization for release of such records to the VA.  All records obtained were to be added to the claims folder.  The AMC was to ensure that all VA electronic records including laboratory and machine findings were requested. Additionally, the AMC was to ensure that the Veteran's August 2009 VA Medical Center MRI results was associated with the claims folder.  Finally, the AMC was to schedule the Veteran for an orthopedic examination to determine the level of impairment attributable to his service-connected right knee disability.  

Pursuant to the Board's remand, the AMC obtained records reflecting the Veteran's VA treatment through December 2011.  They included the Veteran's 2009 MRI results.  Thereafter, the Veteran underwent a November 2011 VA orthopedic examination.  Following the examination, the AMC considered the additional evidence and confirmed and continued the 20 percent rating for the Veteran's service-connected right knee disability.  Thereafter, the case was returned to the Board for further appellate action.

After reviewing the record, including the February 2011 Joint Motion of the Parties, the Board finds that there are two issues which require resolution:  Entitlement to a rating in excess of 20 percent for the residuals of a right knee injury, post-operative, with degenerative changes and entitlement to a separate disability rating for right knee instability.  Accordingly, the issues on the title page have been characterized in that manner to better reflect the scope of the following decisions.


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of a right knee injury, post-operative, with degenerative changes, is manifested primarily by pain on palpation, right knee flexion to at least 70 degrees, right knee extension to 10 degrees, right knee weakness to some resistance, 3 cm of right calf atrophy, and 4 cm of right thigh atrophy.

2.  The Veteran has slight right knee instability.  

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent have not been met for the residuals of a right knee injury, post-operative, with degenerative changes.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010 and 5260 (2012).  

2.  The criteria for a separate 10 percent disability rating for right knee instability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issues of entitlement to a rating in excess of 20 percent for the residuals of a right knee injury, post-operative, with degenerative changes.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In June 2007, VA received the Veteran's claim, and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him and notice of the evidence VA would attempt to obtain.  VA informed the Veteran that in order to establish an increased rating for his service-connected disability, the evidence had to show that such disability had worsened and the manner in which such worsening had affected his employment and daily life.  38 U.S.C.A. § 5103(a).  
Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  VA obtained or ensured the presence of the following relevant evidence:  records reflecting the Veteran's VA treatment from October 2007 through December 2011 and the transcript of his August 2009 hearing.  

The undersigned Veterans Law Judge conducted the hearing in accordance with the statutory duties to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  38 C.F.R. § 3.103(c)(2) (2012); Bryant v. Shinseki, 23 Vet. App. 488   (2010). 

Specifically, the transcript of the hearing shows that the Veterans Law Judge identified the material issue, that is whether there had been an increase in the level of impairment attributable to the Veteran's service-connected right knee disability.  The Veterans Law Judge also received additional evidence, including the report of an MRI, with respect to the Veteran's right knee.  In addition, the Veterans Law Judge elicited testimony as to the manifestations of the Veteran's right knee disorder.  Finally, the Veterans Law Judge asked if the Veteran if there was anything he would like to mention or whether there was any outstanding evidence he wished to submit to support his claim.  The Veteran responded in the negative.  In light of the foregoing discussion, the Board finds that the hearing officer's duties in 38 C.F.R. § 3.103(c)(2) were met and that the Veteran was not prejudiced by the hearing that was provided.  Bryant, 23 Vet. App. at 498.  Therefore, the Board concludes that the August 2009 hearing was legally sufficient. 

In August 2007 and November 2011, VA examined the Veteran to determine the extent of impairment attributable to his service-connected right knee disability.  The VA examination reports show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his right knee condition, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

The Merits of the Appeal

The Veteran contends that the 20 percent rating for his service-connected right knee disability does not adequately reflect the level of impairment caused by that disorder.  Therefore, he maintains that an increased rating is warranted.  After carefully considering the claim in light of the record and the applicable law, the Board agrees.  Accordingly, the appeal will be allowed to the extent indicated.  

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2012).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1. 

Arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of motion of knee is rated in accordance with 38 C.F.R. §§ 4.71a, Diagnostic Codes 5260 and 5261.  A noncompensable rating is warranted when flexion is limited to 60 degrees or when extension is limited to 5 degrees.  A 10 percent rating is warranted when flexion is limited to 45 degrees or when extension is limited to 10 degrees.  A 20 percent rating is warranted when flexion is limited to 30 degrees or when extension is limited to 15 degrees.  A 30 percent rating is warranted when flexion is limited to 15 degrees or when extension is limited to 20 degrees.  

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

Separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261 provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 9-04 (Rating Limitation of Flexion and Extension of the Leg, 69 Fed. Reg. 59990 (2004).  

Also potentially applicable in rating the Veteran's right knee disability is 38 C.F.R. §§ 4.71a, Diagnostic Code 5257 the Diagnostic Code used to rate knee impairment associated with recurrent subluxation or lateral instability.  A 10 percent rating is warranted for slight impairment, manifested by recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate impairment, while a 30 percent rating is warranted for severe impairment associated with recurrent subluxation or lateral instability.  

In rating the Veteran's right knee disability, consideration is given as to whether the Veteran is entitled to separate ratings for instability and arthritis with limitation of motion.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994); VAOPGCPREC 23-97 (Multiple Ratings for Knee Disability, 62 Fed. Reg. 63,604 (1997)).  Indeed, separate ratings may be assigned in cases where a service-connected knee disability includes both limitation of motion due to arthritis and instability, provided that the degree of disability is compensable under each set of criteria; VAOPGCPREC 9-98 (Multiple Ratings for Musculoskeletal Disability and Applicability of 38 C.F.R. §§ 4.40, 4.45, and 4.59, 63 Fed. Reg. 56704 (1998).  However, the Board notes that the evaluation of the "same disability" or the "same manifestation" under various diagnoses, i.e. pyramiding, is to be avoided, 38 C.F.R. § 4.14 (2012).  

The only other diagnostic codes which permit a schedular rating in excess of 20 percent for residuals of a right knee injury, post-operative, with degenerative changes are 38 C.F.R. § 4.71a, Diagnostic Codes 5256 and 5262.  However, they require the presence of ankylosis of the knee or knee impairment associated with malunion or nonunion of the tibia and fibula.  None of those manifestations are present with respect to the Veteran's right knee.  Therefore, those diagnostic codes are not applicable and will not be discussed below.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In determining the adequacy of assigned disability ratings, consideration must be given to factors affecting functional loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include a lack of normal endurance and functional loss due to pain and pain on use, specifically limitation of motion due to pain on use including that experienced during flare ups.  38 C.F.R. § 4.40.  Consideration must also be given to weakened movement, excess fatigability, and incoordination, as well as the effects of the disability on the veteran's ordinary activity.  38 C.F.R. § 4.10, 4.45. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

In the appealed December 2007 rating decision, the RO denied the Veteran's June 2007 claim for an increased rating for his service-connected residuals of a right knee injury, post-operative, with degenerative changes.  In view of the date the claim was received, the Board has considered all relevant medical records up to one year prior to the claim.  38 C.F.R. § 3.400(o) (2012).  

A review of the evidence, such as the report of the Veteran's November 2011 VA examination, discloses that the Veteran's service-connected right knee disability is manifested primarily by tenderness to palpation, right knee flexion to at least 70 degrees, and right knee extension to as little as 10 degrees.  While the limited extension warrants a 10 percent schedular rating under 38 C.F.R. § 4.71a, Diagnostic Code 5261, the limitation of flexion to 70 degrees does not.  Therefore, there is no basis for separate ratings for flexion and extension.  However, the Veteran does have additional manifestations, such as right knee weakness to some resistance with 3 cm of right calf atrophy and 4 cm of right thigh atrophy.  Although such additional manifestations warrant an additional 10 percent, commensurate with the holding in DeLuca, there is no measurable additional limitation of motion on repetitive testing, nor is there any other factor which would warrant a rating in excess of 20 percent for the Veteran's service-connected right residuals of a right knee injury, post-operative, with degenerative changes.  To that extent, the rating is confirmed and continued.  However, that does not end the inquiry.  

In documents, such as his October 2008 appeal and during his August 2009 hearing, the Veteran has consistently stated that his right knee gives way causing him to fall.  VA records, such as the report of a July 2009 consultation with the VA Orthopedic Service and the report of his November 2011 VA examination tend to confirm his testimony.  During the VA consultation and VA examination, his anterior drawer sign was positive, and during the VA consultation, there was minimal laxity with varus and valgus stress.  Moreover, VA records, such as those reflecting his treatment in December 2007 and September 2009, show that a right knee brace was ordered or issued and that forearm crutches were issued in October 2009.  In addition, the report of his August 2007 VA examination shows that he walks with a cane.  Such prosthetics are consistent with an unstable right knee and tend to reflect the criteria for a 10 percent schedular rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Inasmuch as the compensable rating for instability is distinct from the compensable rating for limitation of motion, a separate 10 percent rating is warranted for instability.  To that extent, the appeal is allowed.

Extraschedular Considerations

In arriving at this decision, the Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected residuals of a right knee injury, post-operative, with degenerative changes and his service-connected right knee instability.  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111, 114 (2008).  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.   The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1) (2012). 

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating. Thun, 22 Vet. App. at 115.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

In this case, neither the Veteran nor his representative have expressly raised the matter of entitlement to an extraschedular rating.  The Veteran's contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the currently assigned schedular rating.  See Brannon v. West, 12 Vet. App. 32 (1998) (while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant).  In this regard, the applicable diagnostic codes, 38 C.F.R. § 5010, 5257, 5260, and 5261,specifically contemplate the symptoms of the Veteran's service-connected right knee disorders:  limitation of motion and instability, while 38 C.F.R. § 4.40, 4.45, and 4.59 consider additional symptoms of pain, weakness, atrophy, fatigability, incoordination, and crepitus.  In short, the Veteran does not have symptoms associated with either right knee disorder that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  Thun, 22 Vet. App. at 115.  Moreover, there is no evidence that he has required frequent hospitalization for the treatment of his right knee, nor is there any other factor which takes his case outside the regular schedular criteria.  Accordingly, the evidence does not support the proposition that either of the Veteran's right knee disorders presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Therefore, further action is not warranted under 38 C.F.R. § 3.321 (b)(1).


ORDER

Entitlement to a rating in excess of 20 percent for the residuals of a right knee injury, post-operative, with degenerative changes is denied.

Entitlement to a separate 10 percent disability rating for right knee instability is granted, subject to the law and regulations governing the award of monetary benefits.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


